—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about November 8, 1996, which denied claimant’s motion to continue a preliminary injunction against *212termination of respondent’s franchise and denied claimant’s motion to vacate the interim arbitration award, unanimously affirmed, with costs.
The record herein does not come near to satisfying the “clear and convincing proof’ standard governing an allegation of an arbitrator’s actual bias (see, Matter of Infosafe Sys. [International Dev. Partners], 228 AD2d 272). A colorful comment by the arbitrator, with respect to the credibility of claimant’s principal, does not demonstrate bias or misconduct (see, Ballantine Books v Capital Distrib. Co., 302 F2d 17, 21; Matter of Schenectady Police Benevolent Assn. [City of Schenectady], 224 AD2d 908, 909, lv denied 88 NY2d 806). We also find that the arbitrator correctly applied the terms of section 13 (a) of the agreement to this nonrenewal of claimant’s franchise, and not section 12, which governs termination prior to the expiration date.
We have considered claimant’s remaining contentions and find them to be without merit. Concur—Ellerin, J. P., Nardelli, Williams, Andrias and Colabella, JJ.